Mitchell, J.
This was an action to recover for labor and services alleged to have been performed by plaintiff for defendants at their instance and request, and to be of the reasonable value of $345, of which only $75 bad been paid. The answer was, in effect, a general denial.
The evidence was sufficient to justify a finding that the services sued for were performed for defendants as alleged. The evidence was undisputed that such services consisted of printing a “paper book” of 345 pages, and were reasonably worth $1 per page, or $345; but it also appeared on cross-examination of plaintiff’s witnesses that the work was done under an express contract that plaintiff was to receive seventy five cents per page if defendants won the suit, but only fifty cents per page if they lost it. It does not appear whether the suit was lost or won, but, assuming that it was lost, the contract price would be $172.50, leaving a balance due plaintiff of $97.50. The court found that the services were reasonably worth $173, and ordered judgment in plaintiff’s favor for $98.
Disregarding the trifling discrepancy of fifty cents it will be observed that the amount of the recovery was the amount due plaintiff on the special contract, and much less than the reasonable value of the services. The defense that the work was done under an express contract as to price was not open to defendants under the general denial. That was a matter which should have been set up in the answer. Under a general denial the defendant may prove anything which tends to disprove the facts upon which the plaintiff relies to recover. That there was an express contract as to price would not tend to disprove any of the allegations of the complaint. Lautenschlager v. Hunter, 22 Minn. 267.
Defendants, by their answer, elected to rest their defense upon *96an issue as to the reasonable value of the services, and must abide by it. Whether plaintiff was a corporation or a mere copartnership was not material.
Order affirmed.
(Opinion published 58 N. W. 825.)